DETAILED ACTION
Status of the Claims
1.	This action is in reply to the action filed on February 2, 2021.
2.	Claims 1-16 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation - Priority
4.	This application repeats a substantial portion of prior Application No. 13/834,843, filed 03/15/2013 and prior Application No. 15/690,698, filed 08/30/2017, and adds disclosure not presented in the prior application via the instant claims. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 13/834,843, filed 03/15/2013 and prior Application No. 15/690,698, filed 08/30/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There are a number of terms used in the current claims that do not appear to be properly supported by the specification and have a lack of antecedent basis including, but not necessarily limited to the recitations of a transaction server, reconfigurable firmware logic circuitry, a predetermined data structure, numerous recitations of “without involving…” various elements, remote electronic messages of a third type, a corresponding request indicator, a corresponding message source identifier, request indicator, parameter value and the linking of the reduction of latency with all of the types of messages recited, at best it appears to be only as to the away market price messages, and remote computer servers.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transaction server, reconfigurable firmware logic circuitry, a predetermined data structure, numerous recitations of “without involving…” various elements, remote electronic messages of a third type, a corresponding request indicator, a corresponding message source identifier, request indicator, parameter value and the linking of the reduction of latency with all of the types of messages recited and remote computer servers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – Broadest Reasonable Interpretation
6.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] field programmable gate array (FGPA) circuit for a distributed computer system that also includes a transaction server for processing electronic transaction request messages of a first type, the FPGA circuit comprising:”
The preamble of the instant claim 9 recites “[a] method implemented by a field programmable gate array (FPGA) circuit for a distributed computer system that also includes a transaction server for processing electronic transaction request messages of a first type, the FPGA circuit including reconfigurable firmware logic circuitry memory configured with a predetermined data structure for storing information, the method comprising the following steps:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for a distributed computer system that also includes a transaction server for processing electronic transaction request messages of a first type” as recited in the preamble of Claim 1 and “for a distributed computer system that also includes a transaction server for processing electronic transaction request messages of a first type” and “for storing information” as recited in the preamble of Claim 9 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the following italicized limitations are expressing the intended result or use of a process step positively received and are not given further weight

As in Claim 1:
memory configured with a predetermined data structure for storing information, wherein the reconfigurable firmware logic circuitry is configured to perform the following operations: 

process the mass electronic message to parse each of the individual electronic messages of the second type to extract second type data and store the second type data in the predetermined data structure in the memory according to the corresponding request indicator and the corresponding message source identifier; 

process each of the remote electronic messages of the third type to extract third type data and update the predetermined data structure in the memory based on the third type of data; 

in response to a query sent by the transaction server for an electronic transaction associated with a particular request indicator, deliver to one or more computers in communication with the distributed computer system, information stored in the predetermined data structure associated with the particular request indicator, wherein the information is based on third type data for the particular request indicator and second type data for the particular request indicator, 

wherein performance of the operations by the reconfigurable firmware logic circuitry reduces latency in processing electronic transaction request messages of the first type, processing mass electronic messages of the second type, and/or remote electronic messages of the third type.


As in Claim 9:
processing, by the reconfigurable firmware logic circuitry, the mass electronic message to parse each of the individual electronic messages of the second type to extract second type data and store the second type data in the predetermined data structure in the memory according to the corresponding request indicator and the corresponding message source identifier;

processing, by the reconfigurable firmware logic circuitry, each of the remote electronic messages of the third type to extract third type data and update the predetermined data structure in the memory based on the third type data; and 

in response to a query sent by the transaction server for an electronic transaction associated with a particular request indicator, delivering, by the reconfigurable firmware logic circuitry, to one or more computers in communication with the distributed computer system, information stored in the predetermined data structure associated with the particular request indicator, wherein the information is based on a third type data for the particular request indicator and second type data for the particular request indicator, 

wherein the reconfigurable firmware logic circuitry performing the steps reduces latency in processing electronic transaction request messages of the first type, processing mass electronic messages of the second type, and/or remote electronic messages of the third type.

As in Claims 2 and 10:
wherein the distributed computer system includes one or more gateway servers, and wherein at least one of the mass electronic message and the remote electronic messages is received by the reconfigurable firmware logic circuitry without involving the one or more gateway servers.

As in Claims 4 and 12:
determine one of the individual electronic messages is matchable by the transaction server; and

in response, generate and send a match-related message for the transaction server for processing.

As in Claims 8 and 16:
filter the remote electronic messages of the third type to generate update messages, and transmit some of the update messages to the transaction server.

The following terms are being interpreted as best understood by Examiner in view of the specification:
Predetermined data structure: This term is not used nor defined in the specification. Examiner is speculating that Applicant is attempting to impermissibly expand the bounds of the recitation in the specification of a “data storage format for storing information” that “…can be a table, where each row of the table corresponds to each of a plurality of financial instruments and wherein each column corresponds to each of a plurality of market makers; or each row of the table corresponds to each of a plurality of market makers and wherein each column corresponds to each of a plurality of financial instruments”. (See Applicant Specification para 24) The specification further notes “…a table format is but one example of the storage format – any data storage record format configured to store and organize the information can be used.” (See Applicant Specification para 61)  This term will be interpreted as a data storage record format for purposes of examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.            Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The substantially similar independent claims recite processing electronic transaction request messages of a first type to receive a mass message of a second type different from the first type, the mass message including a plurality of individual messages of the second type that are bundled into the mass message, each one of the plurality of individual messages of the second type including second type data, a corresponding request indicator, and a corresponding message source identifier; process the mass message to parse each of the individual messages of the second type to extract second type data and store the second type data according to the corresponding request indicator and corresponding message source identifier; receive messages of a third type different from the first type and the second type where each of the messages of the third type includes a request indicator and parameter value; process each of the messages of the third type to extract third type data and update data based on the third type of data; and in response to a query sent for a transaction associated with a particular request indicator, deliver stored information associated with the particular request indicator and wherein the operations reduce latency in processing transaction request messages of the first type, processing mass messages of the second type and/or messages of the third type.
	The series of steps recited describe commercial or legal interactions, business relations and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No. The claimed invention is broadcast as a circuit and a method for processing transaction messages and are currently subject to separate rejections as being non-statutory (as shown below) but Examiner assumes that Applicant will amend the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As disclosed above, the series of steps recited describe commercial or legal interactions, business relations and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a field programmable gate array (FPGA) circuit, a distributed computer system, a transaction server, reconfigurable firmware logic circuitry, memory configured with a predetermined data structure, one or more remote computers and one or more computers.
Claim 9 recites a field programmable gate array (FPGA) circuit, a distributed computer system, a transaction server, reconfigurable firmware logic circuitry memory configured with a predetermined data structure, one or more remote computers and one or more computers.
The claims recite a field programmable gate array (FPGA) circuit, a distributed computer system, a transaction server, memory, one or more remote computers and one or more computers and are applying generic computer components to the recited abstract limitations. The recited reconfigurable firmware logic circuitry and predetermined data structure appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Further, the method outlined in Claim 9 does not sufficiently tie the method steps to a particular machine within the body of the claim. As such, the recitations are further failing to integrate the judicial exception into a practical application on this basis. 
In particular, the claims only recite a field programmable gate array (FPGA) circuit, a distributed computer system, a transaction server, memory, reconfigurable firmware logic circuitry and predetermined data structure, one or more remote computers and one or more computers  which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 9 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network (Symantec, TLI, OIP Techs – MPEP 2106.05(d)(II); storing and retrieving information in memory (Versata, OIP Techs – MPEP 2106.05(d)(II) and electronically scanning or extracting data (Content Extraction – MPEP 2106.05(d)(II) – all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“In an embodiment, disclosed is a system, method, and means and computer program products for receiving and processing messages for a financial exchange comprising: a matcher server, and a integrated circuit component configured to receive and process information associated with a financial instrument operatively connected to the matching server, wherein the integrated circuit component is configured to receive and store a plurality of messages from at least one computer server, each message of the plurality of messages being comprised of at least one message type. The integrated circuit component can comprise an FPGA or an ASIC. The message type can [sic] an away market price update of the financial instrument, including a price from other markets for instruments, and wherein the integrated circuit component stores the most recent away market prices and exchange codes for each instrument. The server can be configured to a query to the integrated circuit component and the integrated circuit component is configured to provide the most recent away market prices for the financial instrument in response to the query. The plurality of messages can be received via a consolidated market data feed.” (See Applicant Specification para 23)

“The detailed description describes various embodiments of the present invention for illustration purposes and embodiments of the present invention include the methods described and may be implemented using one or more apparatus, such as processing apparatus coupled to electronic media. Embodiments of the present invention may be stored on an electronic media (electronic memory, RAM, ROM, EEPROM) or programmed as computer code (e.g., source code, object code, or any suitable programming language) to be executed by one or more processors operating in conjunction with one or more electronic storage media.” (See Applicant Specification para 31)

“To provide faster processing speeds for some types of messages, disclosed herein are embodiments of systems and methods that include using integrated circuits such as field programmable gate arrays (“FPGA”) application-specific integrated circuits (“ASIC”) or other logical and programmable circuits to consolidate data from messages, including market data feed and mass quote messages, and to speed the process of identifying relevant portions of those messages. Although embodiments are described in terms of an FPGA, the embodiments are not limited to FPGAs but also include other integrated circuits such as ASICs that can be configured to process data as described herein. The embodiments are not limited options exchanges, but could be applied to other types of exchanges including those that trade stocks, futures contracts, commodities, currencies, or other assets.” (See Applicant Specification para 32)

“FIG. 3 depicts an example of a trading system 330 as shown in FIG. 2 with a matcher server 225 comprising or operatively connected to an FPGA board 305. In an exemplary embodiment, the system is configured to process away market prices provided from a market data provider 230 such as an OPRA or Commodity Trading Advisor other market data consolidator. The market data provider 230 sends a data feed including away market prices to an away market feed processor 320. The away market feed processor 320 routes the away market prices to the FPGA 305. The FPGA 305 reads and saves the most recent price in its memory. When the matcher server 225 receives an order from a trader 205 via a gateway server 215, the matcher server 225 queries the FPGA 305 and asks it to supply the most recent away market prices to the matcher server 225. The matcher server 225 then processes the order and determines if the order can trade against a quote for the respective instrument.” (See Applicant Specification para 56)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-8 and 10-16 further define the abstract idea that is presented in the respective independent Claims 1 and 9 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    Claims 2 and 10 further recite one or more gateway servers. No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea .
Thus, Claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claimed invention of Claims 1-8 is directed to non-statutory subject matter.  The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because a field programmable gate array (FPGA) circuit does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter)
Regarding Claims 9-16, Examiner notes that the method of Claims 9-16 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claim 9 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner notes that the only explicit reference to a machine is in the preamble of Independent Claim 1 as being “for a distributed computer system that also includes a transaction server”.  There is no direct tie between a machine and the limitations of the independent claim, nor to the subsequent dependent claims.  Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claim reciting the machine elements performing the recited process.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is a disconnect between the preamble and the body of the claim.  Specifically, the preamble of the claim states, “a field programmable gate array (FPGA) circuit for a distributed computer system that also includes a transaction server for processing electronic transaction request messages of a first type" (lines 1-3), while, the claim ends with a recitation of, “wherein performance of the operations by the reconfigurable firmware logic circuitry reduces latency in processing electronic transaction request messages of the first type, processing mass electronic messages of the second type, and/or remote electronic messages of the third type (lines 31-34)
It appears that there is a disconnect between the preamble and the claim as it is unclear how latency of the first type of message (electronic transaction request message) could have reduced latency as claimed as the advance is allegedly because of the use of the reconfigurable firmware logic circuitry in the FPGA which is separate from the transaction server and the transaction server is explicitly recited to not be involved in the steps recited. This leads to a disconnect between what the preamble sets forth for the claim to accomplish and what is actually recited in the body of the claim.  
Further, it appears, as best understood by Examiner, that the transaction request messages are the messages that are included in the mass electronic messages of the second type different than the first, if that is the case, how are they being received without involving the transaction server?  The claims are unclear in what the different “types” of messages correspond to and are not noted as such in the specification.  Overall, the scope of the claims is confusing and unclear with unclear metes and bounds.
Similar problems are present in Claim 9.  Appropriate correction is required.  Dependent Claims 2-8 and 10-16 are further rejected as based on a rejected base claim.
Because Claims 1-16 are so indefinite, substantial guesswork would be involved in determining the scope and content of these claims. See In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  However, in the interest of compact prosecution and, in so much as the claims can be best be understood given the asserted 35 U.S.C. 112 rejections, prior art pertinent to the disclosed invention has been noted. Applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.
Relevant Prior Art
The following prior art is considered to be relevant to the instant application, but is not currently being applied.   This will be reassessed after the priority date of the application is established based on the designation of a continuation or a continuation in part and amendments that are made.

Taylor et al. (US PG Pub. 2012/0095893) – disclosing embodiments for hardware accelerating the process of financial market depth.

Jimenez et al. (US PG Pub. 2008/0133395) – disclosing an efficient data dissemination method and system in an active market environment.

Taylor et al. (US PG Pub. 2009/0182683) – disclosing a basket calculation engine to receive a stream of data and accelerate the computation of basket values based on that data where the coprocessor is a FPGA.

Parsons et al. (US PG Pub. 2011/0179050) – disclosing a high speed apparatus and method for processing a plurality of financial market data messages.


Conclusion
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 9, 2022